 In the Matter of TENNESSEECOAL,IRON AND RAILROAD COMPANYandLOCAL B287,INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERSCaseWo. R-3190.-Decided March 10, 1942Jurisdiction:steelmanufacturing and fabricating industry.UnitAppropriate for Collective Bargaining:unit confined to "electrical workers"in steel plantsheldinappropriate, where "electrical workers" not shown toconstitute a well-defined craft, or a definable functional group of employees;integrated nature of steel manufacturing operations; the appropriateness of,and history of, industrial bargaining within the Company and the steel indus-try generally, considered as persuasive factors.Practice and Procedure:petition dismissed where no appropriate unit withinscope of petition.Mr. James W. Dorsey,for the Board.Mr. B. L. Rawlins, Jr.,of Pittsburgh, Pa., andMr. Borden Burr,of Birmingham, Ala., for the Company.Mr. J. R. MayandMr. L. E. Brown,ofMontgomery, Ala., forthe I. B. E. W.Mr. Lee PressmanandMr. Joseph Kovner,ofWashington, D. C.,andMr. William E. MitchandMr. Noel R. Beddow,of Birmingham,Ala., for the S. W. 0. C.Mr. C. M. Bloomfield,of Fairfield, Ala., for the United.Mr. J. H. HowardandMr. J. D. Baumgardner,of Birmingham,Ala., for the I. A. M.Mr. W. 0. Hare,of Birmingham, Ala., for the American Federationof Labor.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 4, 1941, Local B287,, International Brotherhood ofElectricalWorkers, herein called the I. B. E. W., filed with the Re-gional Director for the Tenth Region (Atlanta, Georgia) a petition-39 N. L. R. B., No. 113.617 618DECISIONS' OF NATIONAL LABOR RELATIONS BOARDalleging that a question affecting commerce had arisen concerningthe representation of employees of Tennessee Coal, Iron and Rail-road Company, Birmingham, Alabama, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449,' herein called the Act.On October 10, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On October 14, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theI.B. E. W., and also upon the following labor organizations claimingto represent employees directly affected by the investigation: SteelWorkers Organizing Committee, herein called the S. W. O. C., andUnited Association of Iron, Steel & Mine Workers, herein called theUnited.Pursuant to notice a hearing was held on October 21, 1941,at Birmingham, Alabama, before Alexander E., Wilson, Jr., the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany, the I. B. E. W., the S. W. O. C., and the United were representedat and participated in the hearing,, The International AssociationofMachinists, herein called the I. A. NI., also appeared and wasrepresented.'Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed. 'Therulings are hereby affirmed.The Company and the S. W. O. C. filed briefs which the Board hasconsidered.°Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE,BUSINESS OF THE COMPANYThe Tennessee Coal, Iron and Railroad Company is a Tennesseecorporation engaged in the manufacture, sale, and distribution ofiron, steel, and steel products.The Company is a subsidiary of theUnited States Steel Corporation. Its principal office is located inBirmingham, Alabama, and it maintains sales offices in the principal.cities of the United States. ' In connection with its business it operatesIAn appearance was also noted by the Reporter for the American Federation of Labor. T'ENNE'SSEE COAL, IRON AND RAILROAD COMPANY619coal, ore, and limestone mines and a dolomite quarry in the Birming-ham, Alabama, area and maintains a steel Manufacturing Divisionconsisting of six plants.During the year 1940, a negligible percentageof raw materials used by the Manufacturing Division, consistingprincipally of iron ore, scrap, alloys, coal, and limestone, was receivedfrom sources outside the State of Alabama.During the same year,78.79 percent of the finished products manufactured and fabricatedby the Company were shipped to points outside the State of Alabama.The Company employs a total of approximately 30,000 persons; theManufacturing Division employs 17,147.II.THE ORGANIZATIONS INVOLVEDLocal B287, International Brotherhood of Electrical Workers, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.SteelWorkers Organizing Committee is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.United Association of Iron, Steel & Mine Workers is an unaffiliatedlabor organization admitting to membership employees of the Com-pany.InternationalAssociation ofMachinists is a labor organizationaffiliatedwith the American Federation of Labor, admitting tomembership employees of the Company.III.THE APPROPRIATE UNIT1.The contentions of the parties:The I. B. E. W. contends that all electrical workers employed in theManufacturingDivision and engaged in electrical construction,electrical repairs, electricalmaintenance, electrical powerhouse andsubstation electricians and switchboard operators, excluding chiefelectricians, assistant chief electricians, general foremen, turn fore-men, and clerical workers constitute an appropriate unit.TheCompany, the S. W. O. C., and the United contend that the I. B. E. W.unit is inappropriate on the grounds that (1) there is no defined craftor functional group of electrical workers within the Division and (2)the appropriate unit is industrial.'The I. A. M. stated no position.2.The CompanyThe Company consists of five Divisions or Departments.Onlyone of these, known as the Manufacturing Division, is involved in2Compnsmg all employees of the Division,excluding foremen,assistant foremen or supervisors in chargeof any classes of labor, watchmen,guards, clerical and salaried employees.This is the same unit as thatcovered by an existing contract between the Company and the S. W. 0. C. and by a similar one betweenthe Company and the United,recognizing each of those organizations as the collective bargaining repre-sentative of its members.These contracts are discussedInfra.i 620DECISIONSOF NATIONAL,LABOR RELATIONS BOARDthe present case.'The Manufacturing Division consists of six plantslocated on adjacent land, engaged in the manufacture and fabricationof steel and coke byproducts, and constituting one managementunit.4The Company employs a total of 30,000 men; the Manufac-turingDivision 17,147.5Each of the five Divisions constitutes aseparate and distinct management unit having its own operatingset-up, function, supervision, and pay structure.Two of the manufacturing plants, the Ensley Works and theFairfield SteelWorks, produce all the steel and generate all but asmall portion of the power required for the operation of the entireManufacturing Division.'The other four plants are fabrication mills,wholly dependent for their supply of steel and substantially all theirpower upon Ensley and Fairfield.7 Ensley, in turn, is entirelydependent -upon Fairfield for coke necessary to operate the Ensleyfurnaces.The immediate Division head is the Works Manager,under whom is a Works Head in each plant with subordinate depart-mental superintendents.Each department is an integral part of thewhole Division, whose basic function is the production and fabrication,of' steel.The Company's policy with respect to wages, hours, andworking conditions has been to apply them uniformly throughout theDivision and not on a departmental or group basis. Seniority islikewise Division-wide and is not affected by transfer from one plantor from one department to another.Each plant has an employmentoffice under the control of a central divisional employment office.83.The Electrical groupAs classified by the Company for pay-roll purposes, the 17,147employees in the Manufacturing Division represent numerous occu-pational groups.In one plant, the Fairfield Steel Works, there are-535 such classifications.The unit claimed by the I. B. E. W. includessome 681 employees embracing, as nearly as can be determined fromthe record, approximately 20 of the 535 classifications.The list of681 alleged electrical workers was compiled,by the Company for thepurpose of adjusting the claims of the I. B. E. W., and does hot repre-sent its own classification.Due to uncertainty as to the exact extentsThe other divisions are the Ore and LimestoneMines, the Dolomite Quarry; theCoal Mines Division,and the Rail Transportation Department4The ManufacturingDivisionand the Rail Transportation Department are under the jurisdiction of aUnited StatesSteel CorporationVice-Presidentin Charge of Manufacturing, the otherdivisions are respon-sible to a Vice-President in Charge of Raw Materials.EThe ManufacturingDivisionconsists of the followingplantsThe Ensley Works,the Fairfield SteelWorks, the Fairfield Wire Works,the FairfieldSheet Mill, the Fairfield Tin Mill, and theBessemer RollingMills.E Some power is purchased from a publicutility.rEnsley fabricates or finishes a small part of its ingot production:about 18 percent,Fairfield Steel a moresubstantial portion; about 81.5 percent.Except the Fairfield Steel Works and the Fairfield TinMill, whichshare the same employment officer. TENTNE)S'SIEE COAL, IRON AND RAILROAD COMPANY621of the I. B. E. W. unit, employees were included on the list whereverthe majority of their work, was deemed to be electrical in nature .9Although the record is not' entirely clear, a11' the employees claimed'by the I. B. E. W. appear to be in the Maintenance Department.Some of them perform work of a mixed electrical and mechanicalcharacter.10The duties of the remainder of those who are assertedto be electrical workers are not clearly described.The I. B. E. W.conceded at the hearing that, at least in some cases, the work wasvaried in character but contended' that employees should be includedwithin its unit wherever their work was predominantly of an electricalnature.The evidence as to the specific duties of the alleged. electricalworkers, however, is not sufficiently definitive to permit such adetermination to be made.Nor does the record afford a basis forfinding that functionally the so-called electrical workers are separateand distinct from the rest of the production and maintenance employ-ees.On the contrary, the organization and operations of the Companyas described above, point to the integrated and interrelated characterof the work of all the employees in the Manufacturing Division.4.Collective bargainingThe Company's first collective bargaining agreement, with anylabor organization 11 was signed with the S. W. O. C. on March 16,1937.That agreement recognized the S. W. O. C. as the bargainingrepresentative of its members on an industrial basis.Similar con-tracts with the other steel-manufacturing subsidiaries of the UnitedStates Steel Corporation were made at about the same time.12The0The I B E.W submitted to the Trial Examiner a"certified list of members"totaling 537The TrialExaminer found 429 of the 537 names on the list referred to above.The other labor organizations did notsubmit evidence of membershipWith respect to the individual plants, the ratio of employees,occupationalgroups, and those claimed by the I. B. E. W , is as follows-iWorksTotal No. ofEmp.No. claimedby I. B. E.W.No of Occup.GroupsEnsley Works------------------------------------------4,210113264Fairfield SteelWorks-----------------------------------7,307400535FairfieldWire Works-----------------------------------83620116Fairfield Sheet Mill--------------------- ----------------1,66433126Fairfield Tin Mill---------------------------------------2,493107133Bessemer Rolling Mills---------------------------------637868isOne group claimedby the I. B E Wconsists of so-called electrical repairmen. In addition to repairingelectric motors, these employeesmake mechanical repairs on cranes and crane rails,clean air filters,removeand install motors and motor mounts,repair and lubricate tractors,installmachine guards, and even dosome painting.Such workisperformed in conjunctionwith millwrights,who are primarily mechanicalworkers,and are not claimedby the I B E. W Thereis credible testimony that occasionally an electricalrepairman will exchange shifts with a millwrightThe electricalswitchboardoperator in the powerhouse,who is claimedby the I. B E W , assists the turbo-generator operator, who is not claimed,in replacing pipevalves and fittings11According to the present recordu In these negotiations a contract was first signed with the Carnegie-Illinois Steel Corporation,the largestmanufacturing subsidiary of the United States Steel Corporation.After the terms of that agreement wereagreed upon,the other subsidiaries signed similar contracts. 622DECISIONSOF NATIONALLABOR RELATIONS BOARD1937 contract was renewed in 1938 and replaced by a new agreementon April 1, 1941.The 1941 agreement recognized the S. W. O. C. asthe representative of its, members employed " . . . . in and aboutthe Company's steel manufacturing and byproduct coke plants . . .[excluding] Foremen, Assistant Foremen, or Supervisors in charge ofany classes of labor, or Watchmen, Guards, Clerical or Salaried em-ployees."On both occasions the other subsidiaries of the UnitedStates Steel Corporation signed similar contracts.l3 The 1941 contractprovides that it shall continue in effect until changed or terminatedupon 20 days' written notice.-Following the signing of each of its agreements with the S. W. O. C.the Company also made a similar agreement with the United.14Up tothe time the present controversy arose no labor organization appearsto have sought to represent employees in the Manufacturing Divisionof the Company on any basis other than industrial.'-'The S. W. 0. C.has bargained for its membership since 1937 and has handled hundredsof grievances under the machinery provided in its contracts, includinggrievances of electrical workers, among whom the S. W. O. C. claimsa substantial membership.The 1941 contract negotiated by the S. W. O. C.. provided for aten-cent per hour wage increase.This pay raise was, promptly ex-tended by the Company to all its employees, irrespectiveof unionmembership.The I. B. E. W. first chartered a local in the Manufacturing Divisionon November 13, 1940, and made its initial demand for bargainingrecognition on February 14, 1941.At that time locals of seven A. F.of L. unions-the I. B. E. W., the International Association of Plumb-ers and Steamfitters, the I. A. M., the International Association ofBridge, Structural and Ornamental Iron Workers, and three Federalunions-demanded exclusive recognition within the Division and pre-sented to the Company two proposed collective bargaining agreements,l6which provided for separate recognition of each union and set forthseparate terms of employment respecting the different alleged trades,crafts, or departments in which the respective union members wereemployed.At subsequent conferences, the Company expressed awillingness to recognize the unions for their members, provided theunions would merge their interests and identities for bargainingpurposes.The General Organizer of the A. F. of L. stated that the13The various 1941 contracts are identical except for a wage differential between Northern and Southernmills.14The first United agreement was signed about November 12, 1937, the 1941 agreement on May 16, 1941.The record does not disclose the dates of either the SW 0 C 's or the United's 1938 renewals.isSeeMatter of Tennessee Coal, Iron and Railroad Company,Open Hearth Dept of Ensley WorksandBrotherhood of Locomotive Firemen and Enginemen,39 N L R B. 626, Case No R-334419The Federal unions claimed to represent,respectively,the Inspection,theWarehouse,and the RollingMill DepartmentsHow many-of the Company's operations or employees are involved in those depart-ments, is not disclosed by the record. TENNESSEECOAL, IRON AND RAILROADS COMPANY623unions did notpropose tofollow craft organizational procedure butdesired an agreement providing for the handling of grievances firstby the representative of the union involved, and thereafter by arepresentative or representatives of all the unions.At a meeting onApril 29, 1941, the Company offered the unions a "members only"contract on substantially the same terms as the S. W. O. C. and theUnited agreements.The unions rejected the proposal."On July 8,1941, the I. B. E. W. took a strike vote. Conciliation failed and theissue wassubmitted to the National Defense Mediation Board. Afterconferences with that Board the Company and the I. B. E. W. agreedto negotiate concerning two issues: (1) reclassification of certainelectrical employees; and (2) application of an incentive plan to suchemployees.On August 8, 1941, the parties reached an agreementwhereby certain of these workers were reclassified, and a temporarybonus arrangement was instituted for them, pending the working outof a permanent incentive plan. Some time thereafter, the I. B. E. W.again demanded exclusive bargaining recognition and was againrefused, following which it filed the present petition.The incentive plan which was one of the subjects of discussion wasfirst proposed by the S. W. O. C. eighteen months previously for allemployees in the Maintenance Department.At the ' time of theI.B. E. W. demands a study was in progress for the purpose of estab-lishing the plan. In negotiating the I. B. E. W. proposals the partiesutilized the grievance procedure established by the S.W. O. C.contract.5.ConclusionsAs we have herein above found, the operations of the Company'sManufacturing Division are inter-related and inter-dependent with aresultant substantial community of interest among the approximately17,000 employees engaged in those operations with respect to wages,hours, and conditions of employment, which constitute the basicsubjectmatter of collective bargaining.Self-organization of em-ployees and collective bargaining both within the Company and withinthe steel industry as a whole has been essentially on an industrial17 In a memorandum preparedby the Companyand introduced into evidence as Company Exhibit 1,and which the I.B E. W agreed contained an accurate statement of the facts,the following was stated"In a conference,May 28, the International Organizerof the A F ofL stated that in the discussion whichhad previously occurred no consideration had been given by the Company to the various crafts in respect toclassifications of employees and rates of pay.The Companyagain pointedout that thenegotiations were,in the first instance,entered into on the basis of agreementby therepresentatives of the Unions that anyagreement would recognize an' industrialhorgamzation set-up.This conference concludedwith the Unionsagreeing to discuss the entire matter further among themselves and to contact Management at some laterdateOn June 5 and June 26, certain representatives of the Unions accompanied by the InternationalOrganizer conferred with Management,stating that the agreement proposedby theCompany must bechanged before the International Organizationswould bepermitted to execute itThe changes proposed bythe Unions involved the re-introduction of craft sub-divisions and recognition thereof."448105-42-vol. 39-41 624DECISIONSOF NATIONALLABOR RELATIONS BOARDand multiple-plant basis since 1937.18 Such a developmentis conso-nant with the integrated nature of the industry.19Upon the basis of these fundamental considerations, we are of theopinion that a bargaining unit which conforms to the nature of theindustrial operation involved and which gives full recognition to theform of self-organization and practice of collective bargaining adoptedby the employees engaged in such operation will best insure to theemployees the full benefit of their right to self-organization and collec-tive bargaining as the Act commands.Further, in the instant case,the unit proposed by the I. B. E. W. does not comprehend a clearlydefined craft group '20 nor even a segregable or functional group ofemployees.21Furthermore, the unit now proposed by the I. B. E. W.represents a marked departure from the broad unit basis for bargain-ing first sought by the I. B. E. W. and the other A. F. of L. unions.22No reason is given for the present attempt to constrict the appropriateunit within narrowerlimits.2318The following data is confirmatory of our conclusion:Organization of the steel industry's approximately530,000 employees was begunby the S. W. O.C. in July 1936.By August of 1937 the S W. O. C. had 350written contracts.Only 50 of these,however, were in the iron and steel industry,according to the Iron andSteel Institute.These 50 companies employed approximately 260,000 hourly,tonnage,and piece workersHarbison,CollectiveBargaining in the Steel Industry. 1937,Industrial Relations Section, Princeton Uni-versity, pp.6, 7.By September 1938, the written agreements with steel manufacturing,processing, andfabricating plants had risen to 541 covering over 400,000 workers,and by December 1938, to 565 coveringover-three-fourths of the basic iron, steel,and tin-producing industryThe number of agreements hascontinued to increase.Written Trade Agreements in Collective Bargaining,National Labor Relations Board,Division of Economic Research, Bulletin No 4, 1939, p. 229.In December 1940 the S W. O. C. claimed to have 691 contracts with steel manufacturing,fabricating,and processing companies covering "close to 600,000 steel workers."Steel Labor,Vol. 5, No 12, December27, 1940.Substantially all these contracts were on an industrial basis. The S. W. O. C. was recognized asthe bargaining representative of its members in most of the agreements,but in some it was recognized asthe exclusive bargaining representative.At the time that Carnegie-Illinois signed its first contract with theS.W. O C., on March 1, 1937, Carnegie-Illinois employed about half the steel workers in the United StatesSteel Corporation and about one quarter of the total number of workers employed in the entire industryHarbison,op. cit., p. 7.Although the agreements with the United States Steel Corporation are for members only it has been saidthat: "In practical fact the S.W. O. C. has an exclusive bargaining contract with United States Steel sub-sidiaries."Robert R. R Brooks, AsSteel Goes,1940, p. 246.19Expert opinion has found this type of organization peculiarly suited to the industry:"The structureand organization of the iron and steel industry[has] for decades been appropriate to industrial unionism andnot to craft unionism."Daugherty,De Chazeau and Stratton,The Economics of the Iron and Steel Indus'rv,1937, Vol I, p. 195"The logic of the industry's operations is such that vertical rather than craft organization is called for _Integrated operations extending from blast furnace to the finished rolled-sheet product constitute the eco-nomic unit,and a form of organization that would encourage jurisdictional disputes would be socially ineffi-cient.Furthermore,since management is organized on a vertical basis, any approach to equality of bargain-ing power would require a similar vertical organization of the workers"Op.cit.,Vol II,p 1152.29CfMatter of GlobeMachineandStamping CompanyandMetal Polishers Union,Local No3, et at , 3N L. R. B. 29421Matter of Carnegie-Illinois Steel Corp , EngineeringDivision,Naval Ordnance PlantandLocal Union466, 1 B E. W,34 N L. R.B , No5,Matter of The National Tube Company, Subsidiary of United StatesSteelCorporationandLocal 1640,International Longshoremen'sAssociation(A. F. of L ),33N L R. B1248.22 Seesupra,and footnote 17,23 SeeMatter of Justin McCarty,IncandInternational Ladies' Garment Workers'Union,Local No 387.36N L R. B. 800;Matter of Weyerhaeuser Timber Company,Longview BranchandInternationalWood-workersof America,Local No 36,affiliated with the Congress of Industrial Organizations,et at,29N L R B571,Long-Bell Lumber CompanyandInternational Brotherhood of ElectricalWorkers,LocalUnion # B77,affiliated with the American Federationof Labor,et at,29 N.L R. B 586. TENNESSEECOAL, IRON, AND RAILROAD COMPANY - 625For all these reasons we are of the opinion and find that the unitnow sought by the petitioner -is not appropriate and the petition,accordingly, will be,dismissed.24-IV. THE QUESTION CONCERNING REPRESENTATIONSince, as pointed out in Section III above, the bargaining unitsought to be established by the petition is inappropriate for the pur-poses of collective bargaining, we find that no question has been raisedconcerning the representation of employees in an appropriate bargain-ing unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWNo question concerning the representation of employees of Tennes-see Coal, Iron and Railroad Company, Birmingham, Alabama, hasarisen in a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (c) of the National Labor RelationsAct.ORDERUpon the basis of the above findings of 'fact and conclusion of law,the National Labor Relations Board hereby orders that the petitionfor investigation and certification of representatives filed by LocalB287, International Brotherhood of ElectricalWorkers, be,, and ithereby is, dismissed.MR. WM. M. LEISERSON took no part in the consideration of theabove Decision and Order.24Matter of TennesseeCoal, Iron and RailroadCompany,OpenHearth Dept 'of EnsleyWorks andBrother-hoodof LocomotiveFiremenand Enginemen,39N L R B 626, (Case No R-3344),Matter ofCarnegie-Illinois Steel,Corporation,EngineeringDivision,Naval Ordnance PlantandLocal Union 466, I B E W ,supra,Matter of The National Tube Company,Subsidiaryof UnitedSlates Steel Corporationand Local1640,International Longshoremen'sAssociation(A F of L ), supra, Matter of InlandSteelCompanyandInter-national AssociationofMachinists,Local126, affiliated with the A F of L , et at ,34N L R B 1294,Platter of American Steel &WireCompanyandSteel andWireWorkers ProtectiveAssociation, 5 N L RB 871